I cannot assent to the proposition that the formation of a conspiracy to burn an insured building, which conspiracy is inprocess of accomplishment, does not increase the hazard. The hazard referred to is the risk of destruction by fire; and according to the prevailing opinion this risk is not increased by taking steps to carry into execution a plan to destroy the building by fire. The phrase "in process of accomplishment" in the answer can only mean that steps were being taken to effect the purpose of the conspiracy. It seems to me so clear that the hazard was thereby increased that I will simply record my dissent without further discussion.
CULLEN, Ch. J., HAIGHT and HISCOCK, JJ., concur with GRAY, J.; WILLARD BARTLETT, J., reads dissenting memorandum, and WERNER and CHASE, JJ., concur.
Order reversed, etc. *Page 501